Citation Nr: 0710366	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to June 29, 2001, for 
the grant of service connection for cervical facet 
arthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Des Moines, Iowa.  The appeal was 
remanded in May 2006 for additional development; the 
requested actions are now complete and this matter is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The Board issued a final decision in September 1984 by 
which service connection for a cervical spine disability 
remained denied.

2.  A claim to reopen was not received prior to June 29, 
2001.


CONCLUSION OF LAW

The criteria for an effective date prior to June 29, 2001, 
for the grant of service connection for cervical facet 
arthropathy are not met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.

Prior to initial adjudication of the claim to reopen, the 
veteran was notified by letter in December 2001 of the type 
of evidence that would be considered new and material to 
reopen his previously denied claim.  Because the February 
2002 rating decision  reopened the service connection claim 
and granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the effective date 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the assigned effective dates triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The May 2002 statement of the case set forth the relevant 
statutory and regulatory criteria for the veteran's earlier 
effective date claims.  See also August 2005 and May 2006 
letters.  Therefore, the Board finds that the veteran has 
been informed of what was necessary to achieve an earlier 
effective date for the service-connected disability at issue.  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's various claims for benefits as well as the 
medical records developed in association with his claims.  As 
for his earlier effective date claim, the medical evidence is 
not determinative (the result is instead determined by when a 
claim was filed), and, as such, a VA medical examination 
and/or opinion has not been obtained.  The claims file 
contains the veteran's statements in support of his appeal.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

Earlier Effective Date Claim

Under applicable criteria, except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any claimant 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2006); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  In determining when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 38 
U.S.C.A. § 7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

A brief review of the history of this claim reveals that 
service connection was denied by the Board in January 1979 as 
competent medical evidence did not relate the veteran's 
cervical spine disability to an in-service injury or disease, 
to include injuries sustained during a January 1959 motor 
vehicle accident.  The veteran filed a motion for 
reconsideration which was denied in March 1980.  Thereafter 
the veteran filed a claim to reopen, perfected an appeal, and 
the Board issued another final decision in September 1984 by 
which it was determined the veteran had not presented a new 
factual basis for his claim and service connection remained 
denied.

In June 2001 the veteran again sought to reopen his claim and 
additional evidence was associated with his claims file.  The 
additional evidence, specifically competent medical evidence 
showing a causal relationship between his cervical spine 
disability and the in-service motor vehicle accident, was 
deemed new and material evidence his claim was reopened, and 
service connection for cervical facet arthropathy was 
established.  See February 2002 rating decision.  An 
effective date of June 29, 2001, was assigned.  Id.  The 
veteran voiced disagreement with the effective date of his 
benefits in April 2002, indicating his benefits should be 
established effective in 1978.  However, his early claims 
were adjudicated and the subject of final Board decisions.  
As such, the veteran's current arguments that he had a 
cervical spine disability prior to June 2001 and therefore is 
entitled to benefits prior to this date are without merit.  
As indicated, the effective date of an evaluation and award 
of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2006) (emphasis added).

The Board notes the veteran filed a Request for and Release 
of Information form which was received on June 26, 2001, in 
which he indicated that he needed a copy of his claims file 
to refresh his memory as to what had previously been done so 
he could reopen his claim for a neck injury from a 1959 
accident.  In correspondence received on June 29, 2001, the 
veteran requested that his claim be reopened.  As the Board 
issued a final decision in September 1984 and the veteran did 
not submit any correspondence until June 29, 2001, that may 
be construed as an application or claim seeking to reopen his 
previously denied claim, an earlier effective date is not 
warranted.  See 38 C.F.R. § 3.400 (2006).  

The veteran has argued that consideration should be given to 
the considerable medical expenses he incurred as the result 
of his cervical spine disability as well as the impact the 
disability has had on his ability to practice veterinary 
medicine.  However, the Board is bound by the law, and 
decisions are dictated by the relevant statutes and 
regulations.  The Board is without authority to grant 
benefits simply because the result is perceived to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board observes, 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  The weight of the 
evidence is against an effective date prior to June 29, 2001, 
and the benefit sought on appeal must, accordingly, be 
denied.


ORDER

An effective date prior to June 29, 2001, for the grant of 
service connection for cervical facet arthropathy is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


